EXHIBIT 10.17

AMENDMENT ONE TO

Arcbest CORPORATION VOLUNTARY SAVINGS PLAN

As Amended and Restated Effective January 1, 2017

WHEREAS, ArcBest Corporation (the “Company”) sponsors the ArcBest Corporation
Voluntary Savings Plan (the “Plan”) last amended and restated effective as of
January 1, 2017;

 

WHEREAS, by the terms of Section 9, the Company, through its Board of Directors,
has the authority to amend the Plan; and

 

WHEREAS, the Company desires to adopt Amendment One to the Plan to comply with
new disability claims procedure regulations, effective April 1, 2018.

 

NOW THEREFORE, the Plan is hereby amended, effective as of April 1, 2018, by
restating Section 10.3, “Claims Procedure” as follows:

 

10.3Claims Procedure. A claim for benefits under this Plan shall be made in
writing by the Participant or, if applicable, the Participant’s Beneficiary,
executor or administrator, or authorized representative (collectively,
“Claimant”) to the Administrator within sixty (60) days of the event by which
Claimant claims entitlement to benefits under the Plan.

 

(a)Initial Determination of Claim

 

(i) Notice of Adverse Benefit Determination.  In any case in which a claim for
Plan benefits of Claimant is denied or modified, the Administrator will notify
such person of its decision in writing.  Such notification will contain (A)
specific reasons for the denial, (B) specific reference to pertinent Plan
provisions, (C) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (D) information as to the Plan’s claim
review procedure, including a statement of Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination.

 

(ii)Timing. Notice of an adverse benefit determination will be given within
ninety (90) days after the claim is received by the Administrator (or within 180
days if special circumstances require an extension of time for processing the
claim and if written notice of such extension and circumstances is given to such
person within the initial 90 day period).  If such notification is not given
within such period, the claim will be considered denied as of the last day of
such period and Claimant may request a review of his or her claim.

 

(b)Request for Review of an Adverse Benefit Determination    

 

(i)In General. Within sixty (60) days after the date on which Claimant receives
a written notice of an adverse benefit determination (or, if applicable, within
60 days after the date on which denial is considered to have occurred), such
person (or his or her duly authorized representative) may (A) file a written
request with the Administrator for a review of his or her adverse benefit
determination and of pertinent documents, and (B) submit written issues and
comments to the Administrator.





--------------------------------------------------------------------------------

 



 

(ii)Review Procedures. The Administrator will review the adverse benefit
determination taking into account all comments, documents, records, and other
information submitted regardless of whether the information was previously
considered on initial review. Such decisions shall be made in accordance with
the governing Plan documents and, where appropriate, Plan provisions will be
applied consistently with respect to similarly situated Claimants. The
Administrator shall have the discretion to determine which Claimants are
similarly situated.

 

(iii)Notice. The Administrator will notify Claimant of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by Claimant and will contain (A) specific reasons for the decision,
(B) specific references to pertinent Plan provisions, (C) a statement of
Claimant's right to receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to
Claimant's claim for benefits (whether a document, record, or other information
is relevant to a claim for benefits shall be determined by reference to the
United States Department of Labor’s Regulations for Claims Procedures, Section
2560.503-1(m)(8)),  and (D) a statement of Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

 

(iv)Timing. The decision on review will be made within sixty (60) days after the
request for review is received by the Administrator (or within 120 days if
special circumstances, such as an election by the Administrator to hold a
hearing, require an extension of time for processing the request, and if written
notice of such extension and circumstances is given to such person within the
initial 60 day period).  If the decision on review is not made within such
period, the claim will be considered denied.

 

(c)Initial Determination of Claim Based on Disability. If a claim for Plan
benefits is based on the Participant’s Disability, the claim will be processed
as specified in Section 10.3(a), except that the following additional rules
shall apply:

 

(i)In General.  The Administrator will notify Claimant of its decision within
forty-five (45) days of receipt of the claim.  The 45-day period may be extended
for an additional thirty (30) days if the extension is necessary due to matters
beyond the Administrator’s control, and the Administrator notifies Claimant
prior to the expiration of the initial 45-day period of the circumstances
requiring the extension and the date by which the Administrator expects to
render a decision.  The 30-day extension period can be extended for a second
period of thirty (30) days due to matters beyond the Administrator’s control,
provided the Administrator again notifies Claimant prior to the expiration of
the first extension period in the same manner as the first extension.  If
Claimant is asked to provide additional information so that the claim can be
processed, Claimant will have forty-five (45) days to provide the additional
information.  In the case of an adverse benefit determination with respect to a
claim based on Disability, if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the decision, the Administrator will
notify Claimant of such reliance and that a copy of such rule, guideline,
protocol or other criterion will be provided free of charge to Claimant upon
written request.

 

(ii)Notice. In the event of an adverse benefit determination involving a
Disability benefit, the Administrator will provide a written notice of adverse
benefit determination, which shall be written in a culturally and linguistically
appropriate manner

2

4834-6514-0836.1

--------------------------------------------------------------------------------

 



(as described in the United States Department of Labor’s Regulations for Claims
Procedures, Section 2560.503-1(o)), and shall also include:

 

(A)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by Claimant to the
Plan of health care professionals treating Claimant and vocational professionals
who evaluated Claimant, (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with Claimant’s adverse
benefit determination, without regard to whether the advice was relied upon in
making the determination, and (3) a Disability determination regarding Claimant
presented by Claimant to the Plan made by the Social Security Administration;

 

(B)Either the specific internal rule, guideline, protocol, standard or other
similar criterion, relied upon in making the adverse benefit determination, or,
alternatively, a statement that such rule, guideline, protocol, standard or
other similar criterion of the Plan do not exist;

 

(C)If the determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
Claimant's medical circumstances, or a statement that such explanation will be
provided free of charge upon request; and

 

(D)A statement that Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to Claimant’s claim for Plan benefits (whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by reference to the United States Department of Labor’s Regulations
for Claims Procedures, Section 2560.503-1(m)(8)).

 

(d)Request for Review of an Adverse Benefit Determination Based on Disability.
In the event of an adverse benefit determination involving a Disability benefit,
Claimant may request review of the adverse benefit determination.

 

(i)In General.  Claimant will have one hundred eighty (180) days following the
receipt of an adverse benefit determination involving a Disability benefit to
request review of the determination.  If a review of the adverse benefit
determination is requested, the request will be processed as specified in
Section 10.3(b), except that the following shall apply:

(A)No deference will be given to the initial decision and the review will be
conducted by an appropriate individual who is neither the individual who made
the initial decision nor a subordinate of that individual.

 

(B)If the initial decision was based in whole or in part on a medical judgment,
the appropriate individual will consult with a health care professional who has
the appropriate training and experience in the field of medicine involved in the
medical judgment. Any health care professional engaged for purposes of reviewing
the initial decision will be an individual who is neither an individual who was
consulted in connection with the initial decision, nor a subordinate of that
individual.

 



3

4834-6514-0836.1

--------------------------------------------------------------------------------

 



(C)The Administrator will provide Claimant the identity of the medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse benefit determination, without regard to whether the advice was
relied on in making the determination.

 

(D)The Administrator will provide Claimant, free of charge, with any new or
additional evidence or rationale considered, relied upon, or generated by the
Plan, insurer, or other person making the benefit determination (or at the
direction of the Plan, insurer, or such other person) in connection with the
claim and any new or additional rationale. Such evidence or rationale shall be
provided as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give Claimant a reasonable opportunity to respond prior to that date.

 

(E)The Administrator shall notify Claimant of its decision on review within
forty-five (45) days after the request for review is received, or within ninety
(90) days if special circumstances require an extension of time, Claimant is
given written notice of the extension within the first 45-day period, and the
notice describes the special circumstances and indicates the date a decision is
expected to be made.

 

(ii)Notice. In the event of an adverse benefit determination on review involving
Disability, in addition to the information described in Section 10.3(b)(iii)
above, the Administrator’s written notice, which shall be written in a
culturally and linguistically appropriate manner (as described in the United
States Department of Labor’s Regulations for Claims Procedures, Section
2560.503-1(o)), shall also include:

 

(A)In the statement of Claimant’s right to bring a civil action in accordance
with Section 502(a) of ERISA, the statement will also describe any applicable
contractual limitations period that applies to Claimant’s right to bring such an
action, including the calendar date on which the contractual limitations period
expires for the claim.

 

(B)A discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (1) the views presented by Claimant to the
Plan of health care professionals treating Claimant and vocational professionals
who evaluated Claimant, (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with Claimant’s adverse
benefit determination, without regard to whether the advice was relied upon in
making the benefit determination, and (3) a Disability determination regarding
Claimant presented by Claimant to the Plan made by the Social Security
Administration.



(C)If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

(D)The specific rule, guideline, protocol, standard, or other similar criterion,
if any, which was relied upon in making the adverse benefit determination, or,
alternatively, a statement that such rule, guideline, protocol, standard, or
other similar criterion of the Plan do not exist.



4

4834-6514-0836.1

--------------------------------------------------------------------------------

 



 

Compliance with the claims procedures set forth in this Section 10.3 shall be a
condition precedent to the filing of a lawsuit by a Participant or his or her
Beneficiary or any person claiming through a Participant or Beneficiary in
connection with a Plan benefit, and a failure to timely exhaust the
administrative remedies set forth herein shall bar any such proceeding in
federal or state court. No legal action may be taken against the Company after
the earlier of three years after the Administrator notifies the Participant or
Beneficiary of the denial of his or her claim or the expiration of the relevant
statute of limitations in the state having jurisdiction of the claim.

5

4834-6514-0836.1

--------------------------------------------------------------------------------